Derbigny, J.
delivered the opinion of t he court. -The defendants withhold the price of a lot of -«round, purchased by them from the plaintiff, *452allédging they ¡were led into an error ty his agent, ate to its extent, - ;»
It appears that this agent accompanied one of the defendants on the premiss», and thejre shewed him a vacant space, which h§, represented. ?as the ground which was for sale, telling him it measured two hundred feet on, Btenválé street, and one hundred and twenty on Rampart street ; that he gave this defendant to understand, as the latter thought, that the lot extended oveivthe whole of tire vacant space,^up, to the next inclosuVe, and it turn8 0% that twenty feet front, on Rienville street* of -that ground are, the property of another person, ,,
The defendants do not, complain that they were not put in possession of a tot of two huu-dred feet on Bienville siege* ; hut they say that* they were shewn a place said to measure two hundred feety white it incloses two hundred,and thirty, and that, as they* were induced by this misrepresentation to purchase, the sale ought to be rescinded.
We do not thinly that this is an error which vitiates the contract. The defendants understood they were purchasing a space of two hull-dred feci in front: they knew, or at least must be supposed to have known, what extent that was. If they Wanted- to Satisfy themselves ⅜⅛ *453that score, they might have had it measured : but, if reiving on their own judgment they made any mistake*'as to the real extent of the two hundred feet, thev cannot plead such a mistake as an excuse.
Livermore for the plaintiff, Smith for the defendants.
Tt is, therefore, ordered, adjudged and decreed that the judgment of the district court he affirmed with costs.